DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, line 6; claim 19, line 6 and claim 20, line 5; all claim, “Straight, rigid members” as the fringe.  This is new matter.    The original specification never disclosed   “straight, rigid members” as the fringe. 
 Therefore, the language must be removed from the claims.   



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the straight, rigid members  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no support in the original specification for the straight, rigid members. However, this would be new matter and cannot be added. Only a Continuation in Part application can be  submitted to add this subject matter.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1 -20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6; claim 19, line 6 and claim 20, line 5  all claim, “Straight, rigid members” as the fringe.  This is new matter.    The original specification never disclosed   “straight, rigid members” as the fringe.  The structure of the invention is not  clear and it is new matter. 
 Therefore, the language must be removed from the claims.    Applicant can only had this new structure by a continuation in part application. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application

for patent published or deemed published under section 122(b), in which the patent or application, as

the case may be, names another inventor and was effectively filed before the effective filing date of

the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Scotgreat Limited (EP 1, 464, 363 A1).

In regard to claim 19, Scotgreat Limited discloses a smart sweater suit (1, Fig. 1), comprising: a top part 

(2, Fig.1), having a torso with sleeves (Fig. 2; as seen in figure 2, there exists a jacket 2 with a torso 

section and sleeves for arms), with openings in the torso for the neck (11, Fig. 2) and waist of a wearer in 

figure 2 that shows openings in the torso section of the jacket for a neck and a waist), openings in the

sleeves for hands of the wearer (Fig. 2; as seen in figure 2, openings exist in the sleeves to allow the 

hands of the wearer to exit the sleeve), and pockets in the torso (15, Fig. 2) suitably dimensioned and 

configured to retain electronic devices (Col. 5, Lns. 21-24, "Therefore, when the flap 29 is folded down 

and sealed with the hook and loop tape 30, the top of the pocket area 28 is also fold over to give added 

protection to the contents of the folding pocket 15."; electronic devices come in many shapes and sizes, 

therefore, a pocket of reasonable size as shown in figure 2 and having a fold over is suitable to retain 

electronic devices), and fringed epaulettes (16, Fig. 2; epaulettes may come in many styles with fringed 

epaulettes being one of them and being adorned on military uniforms) removably retained on shoulders 

of the torso by hook and loop fasteners (Col. 4, Lns. 22-28, "The hook and loop tape fastening epaulettes 

16 allow the use of insignia sleeves (not shown) with the protection suit 1. This feature is of particular 

benefit for use of the protection suit by the military or the emergency services since the insignia sleeves 

can be slotted over the epaulettes 16 and fastened in position with hook and loop tape."); and a bottom 

part (3, Fig. 1), having a trunk with an opening for the waist of the wearer (Fig. 3; as seen in figure 3, a 

trunk of the bottom exists with an opening in the waist to allow a user to put on the bottom), and legs 



feet of a wearer).

In regard to claim 20, Scotgreat Limited discloses a smart sweater suit (1, Fig. 1), comprising: a torso 

with sleeves (Fig. 2; as seen in figure 2, there exists a jacket 2 with a torso section and sleeves for arms), 

with openings in the torso for the neck (11, Fig. 2) and waist of a wearer (Fig. 2; figure 2 shows openings 

in the torso section of the jacket for a neck and a waist), openings in the sleeves for hands of the wearer 

(Fig. 2; as seen in figure 2, openings exist in the sleeves to allow the hands of the wearer to exit the

sleeve), and pockets in the torso (15, Fig. 

2) suitably dimensioned and configured to retain electronic devices (Col. 5, Lns. 21-24, "Therefore, when 

the flap 29 is folded down and sealed with the hook and loop tape 30, the top of the pocket area 28 is 

also fold over to give added protection to the contents of the folding pocket 15."; electronic devices 

come in many shapes and sizes, therefore, a pocket of reasonable size as shown in figure 2 and having a 

fold over is suitable to retain electronic devices), and fringed epaulettes (16, Fig. 2; epaulettes may come 

in many styles with fringed epaulettes being one of them and being adorned on military uniforms) 

removably retained on shoulders of the torso by hook and loop fasteners (Col. 4, Lns. 22-28, "The hook 

and loop tape fastening epaulettes 16 allow the use of insignia sleeves (not shown) with the protection 

suit 1. This feature is of particular benefit for use of the protection suit by the military or the emergency 

services since the insignia sleeves can be slotted over the epaulettes 16 and fastened in position with 

hook and loop tape."). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is

not identically disclosed as set forth in section 102, if the differences between the claimed invention

and the prior art are such that the claimed invention as a whole would have been obvious before the

effective filing date of the claimed invention to a person having ordinary skill in the art to which the

claimed invention pertains. Patentability shall not be negated by the manner in which the invention

was made.

Claims 1, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat 

Limited in view of Bayliss (US 2017/0280797 A1).

 In regard to claim 1, Scotgreat Limited discloses a smart 

sweater suit (1, Fig. 1; Abstract), comprising: a top part (2, Fig. 1), having a torso with sleeves (as seen in 

figure 2, there exists a jacket 2 with a torso section and sleeves for arms), with openings in the torso for 

the neck (11, Fig. 2) and waist of a wearer (figure 2 shows openings in the torso section of the jacket for 

a neck and a waist), openings in the sleeves for hands of the wearer (as seen in figure 2, openings exist 

in the sleeves to allow the hands of the wearer to exit the sleeve), and pockets in the torso (15, Fig. 2), 

and fringed epaulettes (16, Fig. 2; epaulettes may come in many styles with fringed epaulettes being one 

of them and being adorned on military uniforms) removably retained on shoulders of the torso by hook 

and loop fasteners (Col. 4, Lns. 22-28, "The hook and loop tape fastening epaulettes 16 allow the use of 

insignia sleeves (not shown) with the protection suit 1. This feature is of particular benefit for use of the 

protection suit by the military or the emergency services since the insignia sleeves can be slotted over 

the epaulettes 16 and fastened in position with hook and loop tape."); a bottom part (3, Fig. 1), having a 
trunk with an opening for the waist of the wearer (as seen in figure 3, a trunk of the bottom exists with a 

opening in the waist to allow a user to put on the bottom), and legs with openings for the feet of the 

wearer (as seen in figure 3, bottom end of trunks having openings for feet of a wearer). In regards to the 

pockets in the torso as being suitably dimensioned and configured to retain electronic devices, a 

recitation of the intended use of the claimed invention must result in a structural difference between 

the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If 

the prior art is capable of performing the intended use, it meets the claim. In this case, pocket 15 (Fig.


2) with fold over can hold contents [such as electronic devices] within (Col. 5, Lns. 21-24 of Scotgreat 

Limited).

Scotgreat Limited fails to explicitly disclose an electronic device retained in one of the pockets of the top 

part, capable of interactive voice communication and answering questions posed by the wearer.

Bayliss is in the art of pocket design for garments (abstract) and teaches an electronic device (A, Fig. 1, 

Para. [0057]) retained in a pocket (E, Fig. 1, Para. [0057]) of a top part (Jacket, Fig. 1; Para. [0006)), 

capable of interactive voice communication and answering questions posed by a wearer (Para. [0006], 

"It is an object of the present invention to provide an article of clothing, such as a jacket, coveralls, shirt, 

coat, pants or the like which includes a pocket built into the garment to hold a mobile device ... is 

possible in a hands free nature. In use the invention will allow a user to do hands free POV (Point of 

View) video recording, audio recording, photo graphic and depending on other accessories, data 

collection such as application driven GPS trip mapping, environmental data collection, and two way 

voice activated communication. The invention also carries out the functions of a standard mobile device 

holster or harness such that the user can access the device for playing music or other functions in a 

hands free manner").



Scotgreat Limited with the teaching of Bayliss for the purpose of directly placing an electronic device in a 

pocket integral to a jacket or top thereby providing a hands-free communication (Para. [0006] of 

Bayliss).

In regard to claim 13, modified Scotgreat Limited discloses the smart sweater suit according to claim 1, 

further Scotgreat Limited discloses wherein: there are belt loops (23, Fig. 3) around the opening for the 

wearer's waist in the bottom part (Col. 4, Lns. 42-50, "As shown in Figure 3, the trouser part 3 can be


seen to comprise a loop fastening tape 20 and a second side 21 of the zip 4 located above the loop 

fastening tape 20. An elasticated waistband 22 is incorporated to allow for a secure but adjustable fit 

while allowing the wearer to move freely without the restriction of a rigid waistband. The waistband 22 

also carries belt loops 23 to allow for the secure addition of a belt to further enhance the fit of the 

garment.").

In regard to claim 14, modified Scotgreat Limited discloses the smart sweater suit according to claim 1, 

further Scotgreat Limited discloses wherein: the openings for the wearer's feet in the legs of the bottom 

part are secured by elastic bands (Col. 5, Lns. 10-15, "The hems 27 of the trouser part 3 are also 

elasticated so as to give a close fit at the ankle area. The flexibility of the hems 27 is further enhanced by 

the use of adjustable, stud fastening tabs 18 at the inside leg point that allow for the fit to be tightened 

as necessary to allow the wearing of boots.")

In regard to claim 16, modified Scotgreat Limited discloses the smart sweater suit according to claim 1. 

Scotgreat Limited fails to explicitly disclose wherein: the electronic device capable of interactive voice 

communication can connect with the Internet.

Bayliss is in the art of pocket design for garments (abstract) and teaches the electronic device (A, Fig. 1, 


an object of the present invention to provide an article of clothing, such as a jacket, coveralls, shirt, coat, 

pants or the like which includes a pocket built into the garment to hold a mobile device ... is possible in a 

hands free nature. In use the invention will allow a user to do hands free POV (Point of View) video 

recording, audio recording, photo graphic and depending on other accessories, data collection such as 

application driven GPS trip mapping, environmental data collection, and two way voice activated 

communication. The invention also carries out the functions of a standard mobile device holster or


harness such that the user can access the device for playing music or other functions in a hands free 

manner"; standard mobile device can connect with internet).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Scotgreat Limited with the teaching of Bayliss for the purpose of providing a hands-free communication 

(Para. [0006] of Bayliss) that can instantly update a wearer's location.

In regard to claim 17, modified Scotgreat Limited discloses the smart sweater suit according to claim 1. 

Scotgreat Limited fails to explicitly disclose wherein: the electronic device capable of interactive voice 

communication can connect with satellites.

Bayliss is in the art of pocket design for garments (abstract) and teaches the electronic device (A, Fig. 1, 

Para. [0057]) capable of interactive voice communication can connect with satellites (Para. [0006], “It is 

an object of the present invention to provide an article of clothing, such as a jacket, coveralls, shirt, coat, 

pants or the like which includes a pocket built into the garment to hold a mobile device ... is possible in a 

hands free nature. In use the invention will allow a user to do hands free POV (Point of View) video 

recording, audio recording, photo graphic and depending on other accessories, data collection such as 

application driven GPS trip mapping, environmental data collection, and two way voice activated 

communication. The invention also carries out the functions of a standard mobile device holster or 

harness such that the user can access the device for playing music or other functions in a hands free 

manner"; GPS communicates with satellite).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Scotgreat Limited with the teaching of Bayliss for the purpose of providing a hands-free communication 

(Para. [0006] of Bayliss) that can accurately track a wearer's location.

In regard to claim 18, modified Scotgreat Limited discloses the smart sweater suit according to claim 1.

Scotgreat Limited fails to explicitly disclose wherein: the electronic device capable of interactive voice 

communication can connect with the global positioning system. Bayliss is in the art of pocket design for 

garments (abstract) and teaches the electronic device (A, Fig. 1, Para. [0057]) capable of interactive 

voice communication can connect with global positioning system (Para. [0006], "It is an object of the 

present invention to provide an article of clothing, such as a jacket, coveralls, shirt, coat, pants or the 

like which includes a pocket built into the garment to hold a mobile device ... is possible in a hands free 

nature. In use the invention will allow a user to do hands free POV (Point of View) video recording, audio 

recording, photo graphic and depending on other accessories, data collection such as application driven 


GPS trip mapping, environmental data collection, and two way voice activated communication. The 

invention also carries out the functions of a standard mobile device holster or harness such that the user 

can access the device for playing music or other functions ina hands free manner"). It would have been 

obvious to one of ordinary skill in the art at the time of the invention to modify Scotgreat Limited with 

the teaching of Bayliss for the purpose of providing a hands-free communication (Para. [0006] of Bayliss) 

that can accurately track a wearer's location.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat and Bayliss and further 

in view of Hood (YS 7,886,368 A1). In regard to claim 2, modified Scotgreat Limited discloses the smart 

sweater suit according to claim 1. Scotgreat Limited fails to explicitly disclose the pocket for the 

electronic device capable of interactive voice communication is in the upper front of the torso of the top 

part; a larger pocket near the waist of the torso is suitably dimensioned and configured to retain a 

laptop computer; and a smaller pocket near


the waist of the torso is suitably dimensioned and configured to retain a cellular telephone.

Bayliss is in the art of pocket design for garments (abstract) and teaches the pocket (E, Fig. 1, Para. 

[0057]) for the electronic device (A, Fig. 1, Para. [0057]) capable of interactive voice communication 

(Para. [0006], “It is an object of the present invention to provide an article of clothing, such as a jacket, 

coveralls, shirt, coat, pants or the like which includes a pocket built into the garment to hold a

mobile device ... is possible in a hands free nature. In use the invention will allow a user to do hands free 

POV (Point of View) video recording, audio recording, photo graphic and depending on other 

accessories, data collection such as application driven GPS trip mapping, environmental data collection, 

and two way voice activated communication. The invention also carries out the functions of a

standard mobile device holster or harness such that the user can access the device for playing music or 

other functions in a hands free manner") is in the upper front of the torso of the top part (front of 

jacket, Fig. 1; Para. [0006]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Scotgreat Limited with the teaching of Bayliss for the purpose of directly placing an electronic device in a 

pocket integral to a jacket or top thereby providing a hands-free communication (Para. [0006] of 

Bayliss).

Hood is in the art of garments (abstract) and teaches a larger pocket near the waist of the torso (66, Fig. 

3) is suitably dimensioned and configured to retain a laptop computer (Col. 10, Lns. 67-5, "The large 

pocket 66 has a maximum height of about 10 inches and a maximum depth of about 4 inches, and the 

small pocket 67 has a maxi mum height of about 8.5 inches and a maximum depth of about 1.5 inches. 

The maximum widths of the large and small pockets 66.67 are both about 14 inches."; 12.5 inch 

computers typically measure 12.2 inches in width, 8.5 inches tall, and .8 inches deep and therefore

would fit within the pocket dimensioned to retain a laptop computer); and a smaller pocket (67, Fig. 3) 

near the waist of the torso is suitably dimensioned and configured to retain a cellular telephone (Col. 10, 

Lns. 67-5, "The large pocket 66 has a maximum height of about 10 inches and a maximum depth of 

about 4 inches, and the small pocket 67 has a maxi mum height of about 8.5 inches and a maximum 

depth of about 1.5 inches. The maximum widths of the large and small pockets 66.67 are both about 14 

inches."; average cell phones measure approximately 5.5 inches wide by 2.6 inches high and .3 inches 

deep and therefore the smaller pocket 67 is suitable to retain a cellular phone). It would have been 

obvious to one of ordinary skill in the art at the time of the invention to modify Scotgreat Limited with 

the teaching of Hood for the purpose of adding additional sized pockets to retaining more electronic 

devices for easy access and balance.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat Limited and Bayliss 

and further in view of the AKARMY Article. In regard to claim 3, modified Scotgreat Limited discloses the 

smart sweater suit according to claim 1, further Scotgreat Limited discloses the bottom part has pockets 

in the middle of its legs (28, Fig. 3a), with the pockets being closable by hook and loop fasteners (Col. 5, 

Lns. 16-19, "The folding pockets 15 of the jacket and trouser parts, 2 and 3 respectively, comprise a 

pocket area 28, a flap 29 and a pocket hook and loop fastening tape 30"). Scotgreat Limited fails to 

explicitly disclose wherein: the bottom part has larger pockets in the middle of its legs, and smaller 

pockets in ends of its legs near their openings for the feet of the wearer, with both the larger and 

smaller pockets being closable. The AKARMY article discloses pants in the art of Military Army Camo 

Combat Work Cargo Pants (title) and teaches a bottom part has larger pockets in the middle of its legs, 

and smaller pockets in ends of its

legs near their openings for the feet of the wearer, with both the larger and smaller pockets being 

closable (Akarmy in the image in page 2, shows a large cargo pocket in the middle of the leg with a 

smaller pocket below the larger pocket and more near the opening for the feet; both pockets are being 

closed by buttons). It would have been obvious to one of ordinary skill in the art at the time of the 

invention to modify Scotgreat Limited with the teaching of AKARMY for the purpose of creating multiple 

ease access pockets for the wearer to store goods to thereby increase storage capacity of the bottom 

part.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat Limited and Bayliss 

and further in view of Hinterleitner (DE 2558118 A1).

 In regard to claim 4, modified Scotgreat Limited 

discloses the smart sweater suit according to claim 1. Scotgreat Limited fails to explicitly disclose 

wherein: both the top part and the bottom part are made of wool. Hinterleitner is in the field of suits 

(abstract) and teaches wherein: both the top part and the bottom part are made of wool (abstract, "Suit 

for sports pilots, partic. gliders, consists of jacket and trousers made of fabric fleece or woven or knitted 

fabric consisting of yarns, polyester, polyterephthalate, polyamide, elastomer, cotton, wool, silk, hemp, 

or their mixts."). It would have been obvious to one of ordinary skill in the art at the time of the 

invention to modify Scotgreat Limited with the teaching of Hinterleitner for the purpose of providing 

better insulation properties to the top and bottom portions. In regard to claim 5, modified Scotgreat 

Limited discloses the smart sweater suit according to claim 1. Scotgreat Limited fails to explicitly disclose 

wherein: both the top part and the bottom part are made of

cotton.

 Hinterleitner is in the field of suits (abstract) and teaches wherein: both the top part and the bottom 

part are made of cotton (abstract, "Suit for sports pilots, partic. gliders, consists of jacket and trousers 

made of fabric fleece or woven or knitted fabric consisting of yarns, polyester, polyterephthalate, 

polyamide, elastomer, cotton, wool, silk, hemp, or their mixts."). It would have been obvious to one of 

ordinary skill in the art at the time of the invention to modify Scotgreat Limited with the teaching of 

Hinterleitner for the purpose of having a suite with a breathable material thereby enhance wearer 

comfort. In regard to claim 6, modified Scotgreat Limited discloses the smart sweater suit according to 

claim 1. Scotgreat Limited fails to explicitly disclose wherein: both the top part and the bottom part are 

made of synthetic fabric. Hinterleitner is in the field of suits (abstract) and teaches wherein: both the 

top part and the bottom part are made of synthetic fabric (abstract, “Suit for sports pilots, partic. 

gliders, consists of jacket and trousers made of fabric fleece or woven or knitted fabric consisting of 

yarns, polyester, polyterephthalate, polyamide, elastomer, cotton, wool, silk, hemp, or their mixts."; 

polyester, polyterephthalate, polyamide, and elastomers are all synthetic materials). It would have been 

obvious to one of ordinary skill in the art at the time of the invention to modify Scotgreat Limited with 

the teaching of Hinterleitner for the purpose of making a top and bottom out of light weight fabrics.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat Limited and Bayliss 

and further in view of Golde (US 5,845,336 A1). In regard to claim 7, modified Scotgreat Limited 

discloses the smart sweater suit according to claim 1.

Scotgreat Limited fails to explicitly disclose wherein: fabric has been waterproofed in both the top part 

and the bottom part. Golde is in the art of protective garments (abstract) and teaches fabric has been 

waterproofed in both the top part (Col. 1, Lns. 16-18, "Preferably, the garment includes an outer shell 

made primarily of breathable water-proof material (i.e., of Gortex, for example).") and the bottom part 

(Col. 5, Lns. 9-16, "That is, so long as the motorcycle is moving as some speed the air stream 14 will carry 

rain and traffic mist past the rider’s lower body, and water-proof pants (or the pants of a rain suit, for 

example) may not be required for the rider's comfort. Alternatively, a rider of an un-faired motorcycle 

may choose to wear a pair of water or wind proof pants or the pants of a rain suit over ordinary jeans, 

for example."). It would have been obvious to one of ordinary skill in the art at the time of the invention 

to modify Scotgreat Limited with the teaching of Golde for the purpose of creating a suit that can be 

used in foul weather and environments.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat Limited and Bayliss 

and further in view of Davis (US 6,909,813 A1). Regarding Claim 8, modified Scotgreat Limited discloses 

the smart sweater suit according to claim 1. Scotgreat Limited fails to explicitly disclose wherein: the top 


part can be opened and closed with buttons. Davis is in the art of garments (abstract) and teaches 

wherein: the top part can be opened and closed with buttons (24, Fig. 2; Col. 7, Lns. 56-63, "In one 

embodiment of the present disclosure, this one piece garment 10 has a left sleeve section 12, a left 

sleeve cuff 13, a right sleeve section 14, a right sleeve cuff 15, a left upper torso section 16, right upper 

torso section 18, left front waist section 20, right front

waist section 22, front Zipper/enclosure 24, front Zipper pull 25 (but buttons, snaps and other suitable 

enclosure mechanisms could be employed as are known in the art).”).



Scotgreat Limited with the teaching of Davis for the purpose of providing easily replaceable closure 

elements.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat Limited and Bayliss 

and further in view of Triplette (US 5, 802,607 A1).

In regard to claim 9, modified Scotgreat Limited discloses the smart sweater suit according to claim 1. 

Scotgreat Limited fails to explicitly disclose wherein: the opening for the wearer's neck in the torso of 

the top part has a high close-fitting turnover collar.

Triplette is in the art of jackets (abstract) and teaches the opening for the wearer's neck in the torso of 

the top part has a high close-fitting turnover collar (20, Fig. 2; Col. 5, Lns. 1-4, "The fencing garment 10

preferably has a mock turtleneck 20 located about an upper portion of the front and rear panels 12, 14, 

which is adapted to encircle and cover a portion of a wearer's neck.").

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Scotgreat Limited with the teaching of Triplette for the purpose of providing additional protection to the 

wearer around the neck.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat Limited and Bayliss

 and further in view of Snedeker et al. (hereinafter Snedeker). In regard to claim 10, modified Scotgreat 

Limited discloses the smart sweater suit according to claim 1.


 Scotgreat Limited fails to explicitly disclose wherein: the openings in the sleeves of the top part are 

secured by elastic bands and drawstrings. Snedeker is in the art of protective suits (abstract) and 

teaches the openings in the sleeves of the top part are secured by elastic bands and drawstrings (350, 

Fig. 24, Para. 60, "A stretch cord 350 extends through the channel 349, through a releasable friction 

clamp 351 attached to the outer shell, and through an opening 352 in the outer shell. Pulling on the free 

end of the stretch cord 350 will cause the strip 348 to tighten towards the leg of a wearer (or against the 

outside of a boot worn by the wearer) to inhibit passage of hazardous materials upwardly into the left 

leg"). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Scotgreat Limited with the teaching of Snedeker for the purpose of securing the protective garment 

around the wearers wrists or ankles to prevent passage of materials into the garment.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat Limited and 

Bayliss and further in view of Mcgrath (US 7,013,489). In regard to claim 11, modified Scotgreat Limited 

discloses the smart sweater suit according to claim 1. Scotgreat Limited fails to explicitly disclose 

wherein: the openings in the sleeves of the top part are secured by buttons. Mcgrath is in the art of 

garments (abstract) and teaches the openings in the sleeves (28, Fig. 2) of the top part (10, Fig. 1) are 

secured by buttons (Col. 8, Lns. 33-38, "Therefore, cuffs 26 should have an adjustable closure fastener, 

Such as but not limited to a button, elastic, hook and loop fasteners, and the like, Such as those 

commercially available under the trade mark Velcro (R), to vary the size of the cuff openings."). It would 

have been obvious to one of ordinary skill in the art at the time of the invention to modify

Scotgreat Limited with the teaching of Mcgrath for the purpose of securing the cuffs with a positive 

engagement mechanism like buttons which can be easily replaced. In regard to claim 12, modified 

Scotgreat Limited discloses the smart sweater suit according to claim 1. Scotgreat Limited fails to 

explicitly disclose wherein: the opening for the wearer's waist in the bottom part is secured by an elastic 

band and a drawstring. Mcgrath is in the art of garments (abstract) and teaches the opening for the 

wearer's waist (21, Fig. 2) in the bottom part is secured by an elastic band and a drawstring (Col. 8, Lns. 

37-41, "The waist band 21 can include an adjustable fastener Such as but not limited to elastic or a 


an outer garment."). It would have been obvious to one of ordinary skill in the art at the time of the 

invention to modify Scotgreat Limited with the teaching of Mcgrath for the purpose of securing the 

garment around the waist and preventing materials from entering the garment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotgreat Limited in view of 

Bayliss and WWII Impressions, Inc. (hereinafter WWII Impressions). In regard to claim 15, modified 

Scotgreat Limited discloses the smart sweater suit according to claim 1. In regards to a pocket for an 

electronic device, a recitation of the intended use of the claimed invention must result in a structural 

difference between the claimed invention and the prior art in order to distinguish the claimed invention 

from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this 

case, pocket 15 (Fig. 2) with fold over can hold contents [such as electronic devices] within (Col. 5, Lns. 

21-24 of Scotgreat Limited). Scotgreat Limited fails to explicitly disclose the exterior surface of the 

pocket for the electronic device

Application/Control Number: 16/366,188 Page 19 Art Unit: 3732

capable of interactive voice communication has an insignia representing the earth.

Bayliss is in the art of pocket design for garments (abstract) and teaches the electronic device (A, Fig. 1, 

Para. [0057]) capable of interactive voice communication (Para. [0006], "It is an object of the present 

invention to provide an article of clothing, such as a jacket, coveralls, shirt, coat, pants or the like which 

includes a pocket built into the garment to hold a mobile device ... is possible in a hands free nature. In 

use the invention will allow a user to do hands free POV (Point of View) video recording, audio 

recording, photo graphic and depending on other accessories, data collection such as application driven 

GPS trip mapping, environmental data collection, and two way voice activated communication. The 



can access the device for playing music or other functions in a hands free manner").

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Scotgreat Limited with the teaching of Bayliss for the purpose of providing a hands-free communication 

(Para. [0006] of Bayliss).

WWII Impressions is in the art of utility jackets (pages 4 and 5) and teaches an exterior surface of a 

pocket [which] has an insignia representing the earth (page 4, Para. [1], "The coat includes three double- 

stitched pockets and proudly features the Eagle Globe & Anchor on the breast pocket in the correct solid 

black image").

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Scotgreat Limited with the teaching of WWII Impressions for the purpose of providing a user preferred 

design feature such as United States Marine Corps symbol.

Response to Arguments
Applicant's arguments filed 10-12-2021 have been fully considered but they are not persuasive since they are in regard to the new claim amendments that included new matter as outlined above.  Applicant needs to  further amend the claims or file the     amended claims in a  continuation in part application since the present amendment includes claims that are not allowable and are new matter.

Since the amended claims contain new matter, the previous claims are being examined without the new matter and therefore the previous rejections under 35 USC 102 and 103 are remaining and still stand and are included above since the claims without the new matter are examined.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GLORIA M HALE/Primary Examiner, Art Unit 3732